DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The substitute specification filed 24 AUGUST 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al., US 2016/0286488 in view of Bae et al., US 2016/0241365.

Regarding claim 1, Simon discloses a receiver, comprising: 
circuitry configured to (with at least a processor and circuits/circuitry; page 8, paragraphs 84 and 86) process a received signal including a plurality of frames (with a sequence of frames; page 5, paragraph 62); 
determine a frame length of the frame based on various data (system can calculate length based on the bootstrap and payload, i.e. preamble/subframes; page 6, paragraphs 64 and 69);
identify a first section as a particular section in the frame of the plurality of frames based on the determined frame length of the frame (system can identify section with symbol that signals priority for system to transition from idle state; page 4, paragraphs 49-50, and pages 5-6, paragraphs 62-64, and wherein length is used to identify the particular frames having the information identified by the system; pages 4-5, paragraph 53); and 
executing a processing operation in the first section of the frame and stop the processing operation in a second section of the frame during a standby state, wherein the second section is different from the first section (system can utilize the information identified in the frames, i.e. different sections, to transition between active and idle; page 4, paragraph 50, and wherein the idle state does not continuously process, wherein the active state does continuously process; page 2, paragraph 31).
Simon does not explicitly disclose a frame of a plurality of frames includes a bootstrap, a preamble, and a subframe;
a frame length based on a length of the bootstrap, a length of the preamble, and a length of at least one subframe; and
identify a section as the bootstrap based on the frame length.
In a related art, Bae does disclose a frame of a plurality of frames includes a bootstrap, a preamble, and a subframe (can include bootstrap, preamble, and payload; page 1, paragraphs 15 and 18, and payload with subframe(s); page 5, paragraph 93);
a frame length based on a length of the bootstrap, a length of the preamble, and a length of at least one subframe (based on a fixed frame length/size, including a length/size of a bootstrap, preamble, and payload/sub frames; page 6, paragraphs 112-123); and
identify a section as the bootstrap based on the frame length (system can identify/detect bootstrap based on comparison with reference signals having the same characteristics, i.e. length/size, including a particular starting point of the bootstrap; pages 8-9, paragraph 174, and wherein with particular length for bootstrap; page 6, paragraphs 112-114).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Simon and Bae by allowing various parts of a frame to be recognized based on a size, in order to provide a system and method for transmitting data by mapping the data to at least one signal processing path, thereby improving performance and data processing efficiency (Bae; page 1, paragraph 3, and  page 2, paragraph 31).

Regarding claim 2, Simon in view of Bae discloses the processing operation (Simon; with at least a processor performing operations; page 8, paragraphs 84 and 86) includes at least one of a demodulation or an error correction process (Bae; with demodulation and error correction; page 4, paragraph 72, and page 9, paragraphs 182 and 186) and the circuitry is further configured to (Simon; with at least circuits/circuitry; page 8, paragraphs 84 and 86), during the standby state, stop at least one of the demodulation or the error correction process in the second section of the frame (Simon; system can utilize the information identified in the frames to transition between active and idle; page 4, paragraph 50, and wherein the idle state does not continuously process, i.e. system components inactive; page 2, paragraph 31, and Bae; with demodulation and error correction; page 4, paragraph 72, and page 9, paragraphs 182 and 186).

Regarding claim 3, Simon in view of Bae discloses in a case where emergency information is set in the bootstrap of the received signal, the circuitry is further configured to output the emergency information, in the standby state (Simon; while in an idle state, system can receive and process/present emergency notification; page 1, paragraph 10, and page 2, paragraph 32, and page 7, paragraph 74).

Regarding claim 5, Simon in view of Bae discloses the circuitry is further configured to identify the first section in the frame based on a time interval to a next bootstrap from the bootstrap, and the time interval to the next bootstrap is set in the bootstrap (Simon; can utilize interval information in order to identify the bootstrap(s); pages 4-5, paragraph 53, and pages 5-6, paragraphs 61-66).

Regarding claim 6, Simon in view of Bae discloses the circuitry is further configured to execute the processing operation based on supply of clocks (Simon; processing based on clock/timing information; page 6, paragraph 67), and stop the supply of the clocks for the processing operation in the second section during the standby state (Simon; during idle state system does not continuously process, i.e. system components/clocks inactive; page 2, paragraph 31).

Regarding claim 7, Simon in view of Bae discloses the frame is a physical layer frame defined in Advanced Television Systems Committee (ATSC) 3.0 (Simon; with physical layer frame; page 6, paragraph 69, and ATSC 3.0; page 4, paragraph 49, and page 5, paragraph 53).

Claim 8, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Claim 9, which discloses a non-transitory computer-readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a non-transitory computer-readable medium with instructions executable by a processor (Simon; with at least processor(s) executing program instructions on at least computer-readable memory/medium; page 8, paragraphs 84-86).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park (US 2017/0019207), describing bootstraps being identified, wherein the bootstraps are shorter than other sections of a frame and have a fixed length/size.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424